18-12341-smb       Doc 142      Filed 03/29/19 Entered 03/29/19 15:26:48              Main Document
                                             Pg 1 of 24


 KLESTADT WINTERS JURELLER SOUTHARD & STEVENS, LLP
 Tracy L. Klestadt
 Joseph C. Corneau
 200 West 41st Street, 17th Floor
 New York, New York 10036
 Telephone: (212) 972-3000
 Facsimile: (212) 972-2245

 Attorneys for the Debtors and Debtors-in-Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- X
                                                                     :
In re:                                                               : Chapter 11
                                                                     :
1141 REALTY OWNER LLC, et al.,                                       : Case No. 18-12341(SMB)
                                                                     :
                                    Debtors.                         : Jointly Administered
                                                                     :
------------------------------------------------------------------ X

        SEVENTH MONTHLY FEE STATEMENT OF KLESTADT WINTERS
                 JURELLER SOUTHARD & STEVENS, LLP,
       ATTORNEYS FOR THE DEBTORS AND DEBTORS-IN-POSSESSION,
    FOR THE PERIOD FROM FEBRUARY 1, 2019 THROUGH FEBRUARY 28, 2019

 Name of Applicant:                                      Klestadt Winters Jureller
                                                         Southard & Stevens, LLP (“KWJS&S”)
 Authorized to Provide
 Professional Services to:                               1141 Realty Owner LLC, et al. (the
                                                         “Debtors”)

 Effective Date of Retention:                            July 31, 2018


 Period for Which Compensation
 and Reimbursement is Sought:                            February 1, 2019 through February 28, 2019
                                                         (“Statement Period”)

 Compensation Sought as Actual,
 Reasonable and Necessary for
 Statement Period:                                       $36,770.00
18-12341-smb      Doc 142      Filed 03/29/19 Entered 03/29/19 15:26:48         Main Document
                                            Pg 2 of 24


 Reimbursement of Expenses Sought
 as Actual, Reasonable and Necessary
 During Statement Period:                            $292.82

 Objection Deadline:                                 April 12, 2019

 Amount Payable After Objection
 Deadline (80% of fees, 100% of expenses):           $29,708.82

        In accordance with the Order Pursuant to Sections 105(a) and 331 of the Bankruptcy Code

 Establishing Procedures for Monthly Compensation and Reimbursement of Expenses of

 Professionals, dated September 21, 2018 (the “Interim Compensation Order”) [Docket No. 57],

 Klestadt Winters Jureller Southard & Stevens LLP (“KWJS&S”) hereby submits this seventh

 monthly fee statement (the “Seventh Monthly Fee Statement”), seeking compensation for services

 rendered and reimbursement of expenses incurred as local bankruptcy and conflicts counsel to the

 Debtors, for the period from February 1, 2019 through February 28, 2019. By this Seventh Monthly

 Fee Statement, KWJS&S seeks payment in the amount of $29,708.82, which is comprised of (i)

 eighty percent (80%) of the total amount of compensation sought for actual and necessary services

 rendered during the Statement Period and (ii) reimbursement of one hundred percent (100%) of

 actual and necessary expenses incurred in connection with such services.

        Annexed hereto as Exhibit A are contemporaneously maintained time and expense records

 for the services for the Statement Period.
18-12341-smb        Doc 142     Filed 03/29/19 Entered 03/29/19 15:26:48           Main Document
                                             Pg 3 of 24


                          TIME SUMMARY BY BILLING CATEGORY
                    For the Period of February 1, 2019 through February 28, 2019


          Billing Category                    Total Hours               Total Compensation
Case Administration                                      4.00                                $ 2,035.00
Claims and Claims Objections                            26.00                                $15,900.00
Operations and Real Estate Issues                        1.30                                $    682.50
Plan and Disclosure Statement                           22.50                                $12,465.00
Retentions and Fees                                     11.50                                $ 5,687.50
TOTAL                                                   65.30                                $36,770.00

                             TIME SUMMARY BY PROFESSIONAL
                    For the Period of February 1, 2019 through February 28, 2019

                                                                                             Total
         Name               Position/Experience     Hourly Rate       Total Hours         Compensation
                           Managing Partner;
Tracy L. Klestadt                                            $750              13.70         $10,275.00
                           admitted in 1986.
                           Partner; admitted in
Joseph C. Corneau                                            $525              49.90         $26,197.50
                           2003.
Stephanie Nocella          Paralegal.                        $175                  0.70          $122.50

Kristen Strine             Paralegal.                        $175                  0.30           $52.50

Rayella Bergman            Paralegal.                        $175                  0.70          $122.50
                                                        $563.09
Total                                                  (Blended                65.30         $36,770.00
                                                    Hourly Rate)


                                       EXPENSE SUMMARY
                    For the Period of February 1, 2019 through February 28, 2019

                              Disbursements                                           Amount
FedEx                                                                                            $ 68.55
Photocopies                                                                                      $ 77.90
Subway                                                                                           $ 11.00
Westlaw Online Legal Research                                                                    $135.37
Total Disbursements                                                                              $292.82
18-12341-smb      Doc 142     Filed 03/29/19 Entered 03/29/19 15:26:48            Main Document
                                           Pg 4 of 24


                         NOTICE AND OBJECTION PROCEDURES

        Notice of this Seventh Monthly Fee Statement shall be given by email or hand or overnight

 delivery upon: (i) the Debtors (c/o James Katchadurian, Chief Restructuring Officer, CR3

 Partners, LLC, 450 Lexington Avenue, 4th Floor, New York, New York 10017); (ii) counsel to the

 Debtors, Klestadt Winters Jureller Southard & Stevens, LLP, 200 West 41st Street, 17th Floor,

 New York, New York 10036 (Attn: Tracy L. Klestadt) (iii) counsel to Premier Flatiron LLC,

 SilvermanAcampora LLP, 100 Jericho Quadrangle, Suite 300, Jericho, New York 11753 (Attn:

 Kenneth Silverman); (iv) counsel to Wilmington Trust, N.A., solely in its capacity as Trustee for

 the Benefit of the Registered Holders of Wells Fargo Commercial Mortgage Trust 2015-C28,

 Commercial Mortgage Pass-Through Certificates, Series 2015-C28, Sidley Austin LLP, 787

 Seventh Avenue, New York, New York 10019 (Attn: Michael G. Burke); and (v) Office of the

 U.S. Trustee, 201 Varick Street, Suite 1006, New York, NY 10014 (Attn: Susan Arbeit); (each a

 “Notice Party” and collectively, the “Notice Parties”).

        Objections to this Seventh Monthly Fee Statement, if any, must be served upon the Notice

 Parties, and by hand or overnight delivery upon Klestadt Winters Jureller Southard & Stevens,

 LLP, 200 West 41st Street, 17th Floor, New York, NY 10036, Attn: Tracy L. Klestadt, no later than

 April 12, 2019 at 4:00 p.m. (Prevailing Eastern Time) (the “Objection Deadline”), setting forth the

 nature of the objection and the specific amount of fees or expenses at issue.

        If no objections to this Seventh Monthly Fee Statement are received by the Objection

 Deadline, the Debtors shall promptly pay KWJS&S 80% of the fees and 100% of the expenses

 identified in this Seventh Monthly Fee Statement.

        To the extent that an objection to this Seventh Monthly Fee Statement is received on or

 before the Objection Deadline, the Debtors shall withhold payment of that portion of this Seventh
18-12341-smb      Doc 142     Filed 03/29/19 Entered 03/29/19 15:26:48            Main Document
                                           Pg 5 of 24


 Monthly Fee Statement to which the objection is directed and promptly pay the remainder of the

 fees and expenses in the percentages set forth above. To the extent such an objection is not

 resolved, it shall be preserved and scheduled for consideration at the next interim fee application

 hearing.

                                 RESERVATION OF RIGHTS

        KWJS&S reserves the right to amend the fees and expense reimbursement sought herein

 in the event that a subsequent review of KWJS&S’s records reveals that additional professional

 services were rendered or expenses incurred which were not processed in advance of this Seventh

 Monthly Fee Statement. In the event such amendments are required, KWJS&S reserves the right

 to seek such additional fees or expenses in any subsequent fee applications or monthly fee

 statements.

  Dated: New York, New York
         March 29, 2019


                                                   KLESTADT WINTERS JURELLER
                                                   SOUTHARD & STEVENS, LLP


                                             By: /s/Tracy L. Klestadt
                                                 Tracy L. Klestadt
                                                 Joseph C. Corneau
                                                 200 West 41st Street, 17th Floor
                                                 New York, New York 10036-7203
                                                 Tel: (212) 972-3000
                                                 Fax: (212) 972-2245
                                                 Email: tklestadt@klestadt.com
                                                         jcorneau@klestadt.com


                                                   Attorneys for the Debtors and Debtors-in-
                                                   Possession
18-12341-smb   Doc 142   Filed 03/29/19 Entered 03/29/19 15:26:48   Main Document
                                      Pg 6 of 24


                                    EXHIBIT A

                           TIME AND EXPENSE DETAIL
                                          18-12341-smb                Doc 142        Filed 03/29/19 Entered 03/29/19 15:26:48     Main Document
                                                                                                  Pg 7 of 24
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                            Informational Monthly Fee Statement
                                                                            for
                                                           1141 Realty Owner LLC - February 2019
   Date                   Professional Matter ID/Client Sort                                             Component   Hours    Units    Price      Value
                                       Matter Description
                                       Narrative
Matter Description (First Line): Case Administration
   02/05/2019             Klestadt, Tracy                  11030.002/ 1141 Realty Owner LLC                 Fees       0.50     0.00   750.00     375.00
                                                           Case Administration
                                                           Status call with Messrs. Katchadurian,
                                                           Creger and Corneau.
   02/05/2019             Strine, Kristen                  11030.002/ 1141 Realty Owner LLC                FEDEX       0.00     1.00    13.71      13.71
                                                           Case Administration
                                                           FedEx invoice no. 6-463-17334 for
                                                           shipment to Hon. Stuart M. Bernstein,
                                                           USBC, SDNY.
   02/05/2019             Corneau, Joseph                  11030.002/ 1141 Realty Owner LLC                 Fees       0.50     0.00   525.00     262.50
                                                           Case Administration
                                                           Telephone call with Messrs.
                                                           Katchadurian, Creger and Klestadt
                                                           regarding case status.
   02/07/2019             Klestadt, Tracy                  11030.002/ 1141 Realty Owner LLC                 Fees       0.30     0.00   750.00     225.00
                                                           Case Administration
                                                           Call with Ihsan Amatullah re status of
                                                           case and her client's interest in potential
                                                           acquisition transaction.
   02/07/2019             Corneau, Joseph                  11030.002/ 1141 Realty Owner LLC                 Fees       0.40     0.00   525.00     210.00
                                                           Case Administration
                                                           Telephone calls (2x) with Chambers
                                                           regarding adjournment of status
                                                           conference [0.2]. Emailing (2x) with Mr.
                                                           Klestadt regarding adjournment of status
                                                           conference [0.2].


3/7/2019 3:51:52 PM                                                                                                                                        Page 1 of 18
date is february 2019 and client sort begins with '1141'
                                          18-12341-smb              Doc 142        Filed 03/29/19 Entered 03/29/19 15:26:48     Main Document
                                                                                                Pg 8 of 24
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                            Informational Monthly Fee Statement
                                                                            for
                                                           1141 Realty Owner LLC - February 2019
   Date                   Professional                     Matter ID/Client Sort                      Component   Hours    Units     Price      Value
                                                           Matter Description
                                                           Narrative
   02/11/2019             Corneau, Joseph                  11030.002/ 1141 Realty Owner LLC              Fees       0.20      0.00   525.00     105.00
                                                           Case Administration
                                                           Telephone call with Mr. Powers regarding
                                                           status of plan and claim objection.
   02/13/2019             Bergman, Rayella                 11030.002/ 1141 Realty Owner LLC              Fees       0.40      0.00   175.00      70.00
                                                           Case Administration
                                                           Preparing hearing binder per Mr.
                                                           Corneau's request.
   02/14/2019             Corneau, Joseph                  11030.002/ 1141 Realty Owner LLC            SUBWAY       0.00      2.00     2.75       5.50
                                                           Case Administration
                                                           Subway to/from Court for Mr. Corneau.
   02/19/2019             Corneau, Joseph                  11030.002/ 1141 Realty Owner LLC              Fees       0.20      0.00   525.00     105.00
                                                           Case Administration
                                                           Conferring with Mr. Klestadt regarding
                                                           case status.
   02/20/2019             Bergman, Rayella                 11030.002/ 1141 Realty Owner LLC             FEDEX       0.00      1.00    13.71      13.71
                                                           Case Administration
                                                           FedEx invoice no. 6-463-17334 for
                                                           shipment to Chris Creger on 1/24/19.
   02/20/2019             Bergman, Rayella                 11030.002/ 1141 Realty Owner LLC             FEDEX       0.00      1.00    13.71      13.71
                                                           Case Administration
                                                           FedEx invoice no. 6-463-17334 for
                                                           shipment to Hon. Stuart M. Bernstein,
                                                           USBC, SDNY on 1/24/19.
   02/20/2019             Bergman, Rayella                 11030.002/ 1141 Realty Owner LLC             FEDEX       0.00      1.00    13.71      13.71
                                                           Case Administration
                                                           FedEx invoice no. 6-463-17334 for
                                                           shipment to Chris Creger on 1/28/19.

3/7/2019 3:51:52 PM                                                                                                                                      Page 2 of 18
date is february 2019 and client sort begins with '1141'
                                          18-12341-smb              Doc 142        Filed 03/29/19 Entered 03/29/19 15:26:48     Main Document
                                                                                                Pg 9 of 24
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                            Informational Monthly Fee Statement
                                                                            for
                                                           1141 Realty Owner LLC - February 2019
   Date                   Professional                     Matter ID/Client Sort                      Component   Hours    Units     Price      Value
                                                           Matter Description
                                                           Narrative
   02/20/2019             Bergman, Rayella                 11030.002/ 1141 Realty Owner LLC             FEDEX       0.00      1.00    13.71      13.71
                                                           Case Administration
                                                           FedEx invoice no. 6-463-17334 for
                                                           shipment to Hon. Stuart M. Bernstein,
                                                           USBC, SDNY.
   02/21/2019             Bergman, Rayella                 11030.002/ 1141 Realty Owner LLC              Fees       0.30      0.00   175.00      52.50
                                                           Case Administration
                                                           Preparing hearing binder per Mr.
                                                           Corneau's request.
   02/25/2019             Corneau, Joseph                  11030.002/ 1141 Realty Owner LLC              Fees       0.40      0.00   525.00     210.00
                                                           Case Administration
                                                           Telephone call with Mr. Powers regarding
                                                           fee hearing, confirmation hearing and
                                                           status.
   02/26/2019             Corneau, Joseph                  11030.002/ 1141 Realty Owner LLC            SUBWAY       0.00      2.00     2.75       5.50
                                                           Case Administration
                                                           Subway to/from Court for Mr. Corneau.
   02/26/2019             Corneau, Joseph                  11030.002/ 1141 Realty Owner LLC              Fees       0.20      0.00   525.00     105.00
                                                           Case Administration
                                                           Emailing with Omni regarding correction
                                                           to docket website.
   02/27/2019             Corneau, Joseph                  11030.002/ 1141 Realty Owner LLC              Fees       0.60      0.00   525.00     315.00
                                                           Case Administration
                                                           Conferring with Mr. Klestadt regarding
                                                           status [0.2]. Reviewing DIP lender
                                                           invoice [0.2]. Reviewing correspondence
                                                           from Aggressive Energy [0.2].


3/7/2019 3:51:52 PM                                                                                                                                      Page 3 of 18
date is february 2019 and client sort begins with '1141'
                                          18-12341-smb               Doc 142       Filed 03/29/19 Entered 03/29/19 15:26:48      Main Document
                                                                                                Pg 10 of 24
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                            Informational Monthly Fee Statement
                                                                            for
                                                           1141 Realty Owner LLC - February 2019
   Date                   Professional                     Matter ID/Client Sort                        Component   Hours     Units   Price        Value
                                                           Matter Description
                                                           Narrative
   02/28/2019             Bergman, Rayella                 11030.002/ 1141 Realty Owner LLC             PHOTOCOPY     0.00   779.00     0.10        77.90
                                                           Case Administration
                                                           Photocopies for February 2019.
                                                     Matter Description (First Line): Case Administration            4.00    788.00              2,192.45
Matter Description (First Line): Claims and Claims Objections
   02/01/2019             Corneau, Joseph                  11030.003/ 1141 Realty Owner LLC                Fees       1.30     0.00   525.00       682.50
                                                           Claims and Claims Objections
                                                           Reviewing operating agreements and
                                                           related documents relative to claims
                                                           asserted by Robert Chan [1.2]. Emailing
                                                           with Mr. Vaswani regarding Chan claims
                                                           [0.1].
   02/05/2019             Klestadt, Tracy                  11030.003/ 1141 Realty Owner LLC                Fees       0.50     0.00   750.00       375.00
                                                           Claims and Claims Objections
                                                           Initial review of Wilmington Sur-reply to
                                                           claim objection.
   02/05/2019             Corneau, Joseph                  11030.003/ 1141 Realty Owner LLC                Fees       3.50     0.00   525.00     1,837.50
                                                           Claims and Claims Objections
                                                           Conferring with Mr. Klestadt regarding
                                                           claims filed by Robert Chan [0.1].
                                                           Reviewing proof of claim filed by Robert
                                                           Chan in advance of call with counsel
                                                           [0.9]. Telephone call with counsel for Mr.
                                                           Chan regarding claims [0.5]. Reviewing
                                                           operating agreements regarding claims
                                                           filed by Mr. Chan [1.1]. Reviewing
                                                           Wilmington Trust sur-reply [0.9].


3/7/2019 3:51:52 PM                                                                                                                                         Page 4 of 18
date is february 2019 and client sort begins with '1141'
                                          18-12341-smb               Doc 142        Filed 03/29/19 Entered 03/29/19 15:26:48     Main Document
                                                                                                 Pg 11 of 24
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                            Informational Monthly Fee Statement
                                                                            for
                                                           1141 Realty Owner LLC - February 2019
   Date                   Professional                     Matter ID/Client Sort                        Component   Hours    Units    Price       Value
                                                           Matter Description
                                                           Narrative
   02/06/2019             Klestadt, Tracy                  11030.003/ 1141 Realty Owner LLC                Fees       0.30     0.00   750.00      225.00
                                                           Claims and Claims Objections
                                                           Reviewing e-mails re Chan claim and
                                                           conferring with Mr. Corneau re strategy
                                                           for addressing same.
   02/06/2019             Corneau, Joseph                  11030.003/ 1141 Realty Owner LLC                Fees       1.80     0.00   525.00      945.00
                                                           Claims and Claims Objections
                                                           Continued review of documents related to
                                                           claim filed by Robert Chan [1.6].
                                                           Emailing with Mr. Davis regarding Chan
                                                           claims [0.2].
   02/07/2019             Klestadt, Tracy                  11030.003/ 1141 Realty Owner LLC                Fees       1.50     0.00   750.00     1,125.00
                                                           Claims and Claims Objections
                                                           Reviewing Wilmington Sur-Reply to
                                                           yield maintenance premium objection and
                                                           begin preparing for argument at hearing
                                                           next week.
   02/07/2019             Corneau, Joseph                  11030.003/ 1141 Realty Owner LLC                Fees       0.20     0.00   525.00      105.00
                                                           Claims and Claims Objections
                                                           Emails (2x) with Mr. Katchadurian
                                                           regarding claims reconciliation.
   02/12/2019             Klestadt, Tracy                  11030.003/ 1141 Realty Owner LLC                Fees       0.30     0.00   750.00      225.00
                                                           Claims and Claims Objections
                                                           Conferring with Mr. Corneau re apparent
                                                           new information on Wilmington claim
                                                           calculation (charging default interest
                                                           retroactively) and re strategy for hearing
                                                           on Thursday.


3/7/2019 3:51:52 PM                                                                                                                                         Page 5 of 18
date is february 2019 and client sort begins with '1141'
                                          18-12341-smb               Doc 142       Filed 03/29/19 Entered 03/29/19 15:26:48     Main Document
                                                                                                Pg 12 of 24
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                            Informational Monthly Fee Statement
                                                                            for
                                                           1141 Realty Owner LLC - February 2019
   Date                   Professional                     Matter ID/Client Sort                        Component   Hours    Units   Price       Value
                                                           Matter Description
                                                           Narrative
   02/12/2019             Klestadt, Tracy                  11030.003/ 1141 Realty Owner LLC                Fees       1.00    0.00   750.00      750.00
                                                           Claims and Claims Objections
                                                           Continue preparing for hearing on yield
                                                           maintenance premium objection on
                                                           Thursday, including reviewing outline for
                                                           hearing.
   02/12/2019             Corneau, Joseph                  11030.003/ 1141 Realty Owner LLC                Fees       1.30    0.00   525.00      682.50
                                                           Claims and Claims Objections
                                                           Reviewing CR3 analysis of Wilmington
                                                           Trust claim [0.3]. Telephone call with Mr.
                                                           Katchadurian regarding analysis of claim
                                                           [0.5]. Reviewing statement filed by Note
                                                           B holder [0.2]. Conferring with Mr.
                                                           Klestadt regarding hearing on claim
                                                           objection [0.3].
   02/13/2019             Klestadt, Tracy                  11030.003/ 1141 Realty Owner LLC                Fees       3.00    0.00   750.00     2,250.00
                                                           Claims and Claims Objections
                                                           Preparing for hearing tomorrow.
   02/13/2019             Corneau, Joseph                  11030.003/ 1141 Realty Owner LLC                Fees       1.00    0.00   525.00      525.00
                                                           Claims and Claims Objections
                                                           Telephone call with Mr. Burke regarding
                                                           disputed charges [0.4]. Emailing with
                                                           CR3 regarding Wilmington Trust claim
                                                           [0.3]. Emailing with Messrs. Powers and
                                                           Silverman regarding Wilmington Trust
                                                           claim [0.3].




3/7/2019 3:51:52 PM                                                                                                                                        Page 6 of 18
date is february 2019 and client sort begins with '1141'
                                          18-12341-smb               Doc 142       Filed 03/29/19 Entered 03/29/19 15:26:48     Main Document
                                                                                                Pg 13 of 24
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                            Informational Monthly Fee Statement
                                                                            for
                                                           1141 Realty Owner LLC - February 2019
   Date                   Professional                     Matter ID/Client Sort                       Component   Hours    Units    Price       Value
                                                           Matter Description
                                                           Narrative
   02/14/2019             Klestadt, Tracy                  11030.003/ 1141 Realty Owner LLC               Fees       3.00     0.00   750.00     2,250.00
                                                           Claims and Claims Objections
                                                           Attending hearing on objection to yield
                                                           maintenance premium claim and
                                                           conferring with Mr. Katchadurian and Mr.
                                                           Corneau re results thereof and strategy
                                                           going forward.
   02/14/2019             Corneau, Joseph                  11030.003/ 1141 Realty Owner LLC               Fees       5.10     0.00   525.00     2,677.50
                                                           Claims and Claims Objections
                                                           Preparing for hearing on claims objection
                                                           [1.5]. Attending hearing on claim
                                                           objection [3.3]. Emailing with Mr. Davis
                                                           regarding extrinsic evidence [0.3].
   02/15/2019             Corneau, Joseph                  11030.003/ 1141 Realty Owner LLC               Fees       0.70     0.00   525.00      367.50
                                                           Claims and Claims Objections
                                                           Telephone call with Mr. Kao, then Mr.
                                                           Kao and Chambers, regarding extrinsic
                                                           evidence [0.2]. Follow up call with
                                                           Chambers regarding extrinsic evidence
                                                           [0.1]. Preparing email to Chambers
                                                           regarding extrinsic evidence [0.4].
   02/15/2019             Corneau, Joseph                  11030.003/ 1141 Realty Owner LLC               Fees       0.20     0.00   525.00      105.00
                                                           Claims and Claims Objections
                                                           Emailing with Mr. Davis regarding
                                                           follow-up inquiry on extrinsic evidence.




3/7/2019 3:51:52 PM                                                                                                                                        Page 7 of 18
date is february 2019 and client sort begins with '1141'
                                          18-12341-smb               Doc 142       Filed 03/29/19 Entered 03/29/19 15:26:48     Main Document
                                                                                                Pg 14 of 24
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                            Informational Monthly Fee Statement
                                                                            for
                                                           1141 Realty Owner LLC - February 2019
   Date                   Professional                     Matter ID/Client Sort                       Component   Hours    Units    Price      Value
                                                           Matter Description
                                                           Narrative
   02/19/2019             Klestadt, Tracy                  11030.003/ 1141 Realty Owner LLC               Fees       0.20     0.00   750.00     150.00
                                                           Claims and Claims Objections
                                                           Conferring with Mr. Corneau re strategy
                                                           for addressing secured claim calculation
                                                           issues.
   02/20/2019             Corneau, Joseph                  11030.003/ 1141 Realty Owner LLC               Fees       0.70     0.00   525.00     367.50
                                                           Claims and Claims Objections
                                                           Emailing with Mr. Burke regarding
                                                           extrinsic evidence [0.1]. Telephone call
                                                           with Mr. Burke, then Mr. Burke and
                                                           Chambers, regarding extrinsic evidence
                                                           [0.2]. Preparing email to Court regarding
                                                           extrinsic evidence [0.4].
   02/26/2019             Corneau, Joseph                  11030.003/ 1141 Realty Owner LLC               Fees       0.20     0.00   525.00     105.00
                                                           Claims and Claims Objections
                                                           Telephone call with Mr. Burke regarding
                                                           status.
   02/27/2019             Klestadt, Tracy                  11030.003/ 1141 Realty Owner LLC             WESTLAW      0.00     1.00   135.37     135.37
                                                           Claims and Claims Objections
                                                           West information charges for legal
                                                           research for January 2019, invoice no.
                                                           839712835.
   02/27/2019             Klestadt, Tracy                  11030.003/ 1141 Realty Owner LLC               Fees       0.20     0.00   750.00     150.00
                                                           Claims and Claims Objections
                                                           Conferring with Mr. Corneau re results of
                                                           call with Mr. Burke and strategy for
                                                           furthering resolution of Wilmington claim
                                                           amount.


3/7/2019 3:51:52 PM                                                                                                                                      Page 8 of 18
date is february 2019 and client sort begins with '1141'
                                          18-12341-smb               Doc 142        Filed 03/29/19 Entered 03/29/19 15:26:48     Main Document
                                                                                                 Pg 15 of 24
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                            Informational Monthly Fee Statement
                                                                            for
                                                           1141 Realty Owner LLC - February 2019
   Date                   Professional             Matter ID/Client Sort               Component                Hours     Units       Price         Value
                                                   Matter Description
                                                   Narrative
                                       Matter Description (First Line): Claims and Claims Objections             26.00     1.00                  16,035.37
Matter Description (First Line): Operations and Real Estate Issues
   02/01/2019             Corneau, Joseph                  11030.007/ 1141 Realty Owner LLC            Fees       0.20         0.00   525.00        105.00
                                                           Operations and Real Estate Issues
                                                           Reviewing multiple emails regarding
                                                           operations and planned renovations.
   02/05/2019             Corneau, Joseph                  11030.007/ 1141 Realty Owner LLC            Fees       0.50         0.00   525.00        262.50
                                                           Operations and Real Estate Issues
                                                           Reviewing multiple emails regarding
                                                           contractor work at hotel [0.3]. Telephone
                                                           call with Mr. Katchadurian regarding
                                                           contractor work [0.2].
   02/06/2019             Corneau, Joseph                  11030.007/ 1141 Realty Owner LLC            Fees       0.20         0.00   525.00        105.00
                                                           Operations and Real Estate Issues
                                                           Reviewing emails regarding Verizon
                                                           shutoff [0.1]. Emailing with CR3
                                                           regarding tax certiorari matter [0.1].
   02/19/2019             Corneau, Joseph                  11030.007/ 1141 Realty Owner LLC            Fees       0.20         0.00   525.00        105.00
                                                           Operations and Real Estate Issues
                                                           Reviewing correspondence regarding
                                                           property tax reduction.
   02/20/2019             Corneau, Joseph                  11030.007/ 1141 Realty Owner LLC            Fees       0.20         0.00   525.00        105.00
                                                           Operations and Real Estate Issues
                                                           Reviewing correspondence regarding
                                                           property tax reduction.
                                 Matter Description (First Line): Operations and Real Estate Issues               1.30     0.00                    682.50


3/7/2019 3:51:52 PM                                                                                                                                          Page 9 of 18
date is february 2019 and client sort begins with '1141'
                                          18-12341-smb               Doc 142       Filed 03/29/19 Entered 03/29/19 15:26:48     Main Document
                                                                                                Pg 16 of 24
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                            Informational Monthly Fee Statement
                                                                            for
                                                           1141 Realty Owner LLC - February 2019
   Date                   Professional Matter ID/Client Sort                                           Component   Hours    Units    Price       Value
                                       Matter Description
                                       Narrative
Matter Description (First Line): Plan and Disclosure Statement
   02/01/2019             Klestadt, Tracy                  11030.008/ 1141 Realty Owner LLC               Fees       1.70     0.00   750.00     1,275.00
                                                           Plan and Disclosure Statement
                                                           Preparing for call [.30] then call with
                                                           Messrs. Burke, Frankel and Corneau re
                                                           secured creditor potential objections to
                                                           plan and disclosure statement [.60], then
                                                           call with Messrs. Silverman, Powers and
                                                           Corneau thereon [.80].
   02/01/2019             Corneau, Joseph                  11030.008/ 1141 Realty Owner LLC               Fees       2.10     0.00   525.00     1,102.50
                                                           Plan and Disclosure Statement
                                                           Reviewing plan and markup of same
                                                           [0.6]. Conference call with Messrs.
                                                           Burke, Frankel and Klestadt and then
                                                           conferring with Mr. Klestadt regarding
                                                           prepetition lenders' complaints regarding
                                                           plan [0.6]. Conference call with Messrs.
                                                           Powers, Silverman and Klestadt
                                                           regarding plan [0.8]. Conferring with Mr.
                                                           Klestadt regarding plan [0.1].
   02/05/2019             Corneau, Joseph                  11030.008/ 1141 Realty Owner LLC               Fees       2.10     0.00   525.00     1,102.50
                                                           Plan and Disclosure Statement
                                                           Reviewing communication from Mr.
                                                           Burke regarding plan objections [0.3].
                                                           Research on plan classification objection
                                                           [1.8].




3/7/2019 3:51:52 PM                                                                                                                                        Page 10 of 18
date is february 2019 and client sort begins with '1141'
                                          18-12341-smb               Doc 142        Filed 03/29/19 Entered 03/29/19 15:26:48     Main Document
                                                                                                 Pg 17 of 24
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                            Informational Monthly Fee Statement
                                                                            for
                                                           1141 Realty Owner LLC - February 2019
   Date                   Professional                     Matter ID/Client Sort                         Component   Hours    Units   Price       Value
                                                           Matter Description
                                                           Narrative
   02/06/2019             Corneau, Joseph                  11030.008/ 1141 Realty Owner LLC                 Fees       1.20    0.00   525.00      630.00
                                                           Plan and Disclosure Statement
                                                           Conferring with Mr. Klestadt regarding
                                                           financing status [0.2]. Telephone call with
                                                           Mr. Powers regarding plan and funding
                                                           requirements [0.5]. Emailing with Ms.
                                                           Arbeit regarding plan [0.2]. Follow up
                                                           email with Ms. Arbeit regarding plan
                                                           [0.1]. Conferring with Mr. Klestadt
                                                           regarding Premier funding status [0.2].
   02/15/2019             Klestadt, Tracy                  11030.008/ 1141 Realty Owner LLC                 Fees       0.50    0.00   750.00      375.00
                                                           Plan and Disclosure Statement
                                                           Reviewing latest drafts of plan and
                                                           disclosure statement.
   02/15/2019             Corneau, Joseph                  11030.008/ 1141 Realty Owner LLC                 Fees       3.40    0.00   525.00     1,785.00
                                                           Plan and Disclosure Statement
                                                           Telephone call with Mr. Powers regarding
                                                           first amended plan [0.5]. Follow up
                                                           telephone call with Mr. Powers regarding
                                                           first amended plan [0.1]. Drafting
                                                           scheduling order [1.6]. Reviewing draft
                                                           of first amended plan [0.6]. Telephone
                                                           call with Ms. Arbeit regarding plan status
                                                           [0.1]. Emailing with Mr. Powers
                                                           regarding first amended plan [0.1]. Run
                                                           comparisons of plan versus first amended
                                                           plan and emailing with Messrs. Burke,
                                                           Kao and Frankel regarding same [0.4].


3/7/2019 3:51:52 PM                                                                                                                                         Page 11 of 18
date is february 2019 and client sort begins with '1141'
                                          18-12341-smb               Doc 142        Filed 03/29/19 Entered 03/29/19 15:26:48     Main Document
                                                                                                 Pg 18 of 24
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                            Informational Monthly Fee Statement
                                                                            for
                                                           1141 Realty Owner LLC - February 2019
   Date                   Professional                     Matter ID/Client Sort                         Component   Hours    Units   Price      Value
                                                           Matter Description
                                                           Narrative
   02/19/2019             Klestadt, Tracy                  11030.008/ 1141 Realty Owner LLC                 Fees       0.20    0.00   750.00     150.00
                                                           Plan and Disclosure Statement
                                                           Conferring with Mr. Corneau re status of
                                                           plan process, logistics for scheduling etc.
   02/19/2019             Corneau, Joseph                  11030.008/ 1141 Realty Owner LLC                 Fees       1.00    0.00   525.00     525.00
                                                           Plan and Disclosure Statement
                                                           Emailing with Mr. Vaswani regarding
                                                           first amended plan [0.3]. Telephone call
                                                           with Mr. Vaswani regarding first amended
                                                           plan [0.2]. Emailing with CRO regarding
                                                           first amended plan [0.2]. Emailing (2x)
                                                           with Mr. Powers regarding first amended
                                                           plan [0.2]. Emailing with Messrs. Burke
                                                           and Frankel regarding first amended plan
                                                           [0.1].




3/7/2019 3:51:52 PM                                                                                                                                       Page 12 of 18
date is february 2019 and client sort begins with '1141'
                                          18-12341-smb               Doc 142       Filed 03/29/19 Entered 03/29/19 15:26:48     Main Document
                                                                                                Pg 19 of 24
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                            Informational Monthly Fee Statement
                                                                            for
                                                           1141 Realty Owner LLC - February 2019
   Date                   Professional                     Matter ID/Client Sort                        Component   Hours    Units   Price       Value
                                                           Matter Description
                                                           Narrative
   02/20/2019             Corneau, Joseph                  11030.008/ 1141 Realty Owner LLC                Fees       5.00    0.00   525.00     2,625.00
                                                           Plan and Disclosure Statement
                                                           Reviewing and revising scheduling order
                                                           [0.3]. Conferring with Mr. Klestadt
                                                           regarding confirmation hearing [0.2].
                                                           Preparing ballots for solicitation [1.1].
                                                           Reviewing Wilmington Trust comments
                                                           to scheduling order [0.2]. Emailing
                                                           regarding Wilmington Trust comments to
                                                           scheduling order [0.2]. Telephone call
                                                           with CRO regarding first amended plan
                                                           [0.2]. Emailing with Mr. Powers, Mr.
                                                           Silverman and Mr. Mermel regarding
                                                           financing status [0.2]. Preparing first
                                                           amended plan and first amended
                                                           disclosure statement for filing [0.8].
                                                           Telephone call with Chambers regarding
                                                           confirmation hearing date [0.1]. Preparing
                                                           email to Chambers regarding
                                                           confirmation hearing and first amended
                                                           plan and first amended disclosure
                                                           statement [0.6]. Updating scheduling
                                                           order [0.2]. Filing first amended plan
                                                           [0.2]. Filing first amended disclosure
                                                           statement [0.2]. Letter to Chambers
                                                           regarding first amended plan, first
                                                           amended disclosure statement and
                                                           proposed scheduling order [0.3].
                                                           Emailing with Mr. Sasloff regarding first
                                                           amended plan [0.2].

3/7/2019 3:51:52 PM                                                                                                                                        Page 13 of 18
date is february 2019 and client sort begins with '1141'
                                          18-12341-smb               Doc 142        Filed 03/29/19 Entered 03/29/19 15:26:48     Main Document
                                                                                                 Pg 20 of 24
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                            Informational Monthly Fee Statement
                                                                            for
                                                           1141 Realty Owner LLC - February 2019
   Date                   Professional                     Matter ID/Client Sort                         Component   Hours    Units   Price       Value
                                                           Matter Description
                                                           Narrative
   02/21/2019             Corneau, Joseph                  11030.008/ 1141 Realty Owner LLC                 Fees       0.40    0.00   525.00      210.00
                                                           Plan and Disclosure Statement
                                                           Emailing Messrs. Powers and Silverman
                                                           regarding financing status [0.2]. Emailing
                                                           with CR3 regarding plan funding
                                                           requirements [0.2].
   02/22/2019             Klestadt, Tracy                  11030.008/ 1141 Realty Owner LLC                 Fees       0.50    0.00   750.00      375.00
                                                           Plan and Disclosure Statement
                                                           Reviewing disclosure statement approval
                                                           order as entered and conferring with Mr.
                                                           Corneau re solicitation logistics and
                                                           Wilmington claim resolution issues and e-
                                                           mail to Mr. Burke thereon.
   02/22/2019             Corneau, Joseph                  11030.008/ 1141 Realty Owner LLC                 Fees       3.40    0.00   525.00     1,785.00
                                                           Plan and Disclosure Statement
                                                           Reviewing scheduling order as entered
                                                           [0.2]. Conferring with Mr. Klestadt
                                                           regarding solicitation [0.2]. Emailing with
                                                           Mr. Vaswani regarding voting [0.1].
                                                           Emailing with Mr. Powers regarding
                                                           solicitation [0.1]. Emailing (2x) with Mr.
                                                           Katchadurian regarding solicitation [0.2].
                                                           Preparing for solicitation [1.4]. Filing
                                                           solicitation copy of plan [0.2]. Filing
                                                           solicitation copy of disclosure statement
                                                           [0.2]. Preparing email to Omni regarding
                                                           instruction on solicitation [0.8].



3/7/2019 3:51:52 PM                                                                                                                                         Page 14 of 18
date is february 2019 and client sort begins with '1141'
                                          18-12341-smb               Doc 142        Filed 03/29/19 Entered 03/29/19 15:26:48     Main Document
                                                                                                 Pg 21 of 24
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                            Informational Monthly Fee Statement
                                                                            for
                                                           1141 Realty Owner LLC - February 2019
   Date                   Professional                     Matter ID/Client Sort                         Component   Hours    Units   Price         Value
                                                           Matter Description
                                                           Narrative
   02/26/2019             Corneau, Joseph                  11030.008/ 1141 Realty Owner LLC                 Fees       0.40    0.00   525.00        210.00
                                                           Plan and Disclosure Statement
                                                           Reviewing draft of solicitation affidavit
                                                           of service [0.2]. Emailing with Mr.
                                                           Vaswani regarding solicitation package
                                                           [0.2].
   02/27/2019             Corneau, Joseph                  11030.008/ 1141 Realty Owner LLC                 Fees       0.40    0.00   525.00        210.00
                                                           Plan and Disclosure Statement
                                                           Reviewing solicitation affidavit of service
                                                           as filed [0.2]. Telephone call with Mr.
                                                           Vaswani regarding ballots [0.2].
   02/28/2019             Corneau, Joseph                  11030.008/ 1141 Realty Owner LLC                 Fees       0.20    0.00   525.00        105.00
                                                           Plan and Disclosure Statement
                                                           Emails (2x) with Omni regarding ballot
                                                           tabulation.
                                      Matter Description (First Line): Plan and Disclosure Statement                 22.50     0.00              12,465.00
Matter Description (First Line): Retentions and Fees




3/7/2019 3:51:52 PM                                                                                                                                          Page 15 of 18
date is february 2019 and client sort begins with '1141'
                                          18-12341-smb               Doc 142        Filed 03/29/19 Entered 03/29/19 15:26:48     Main Document
                                                                                                 Pg 22 of 24
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                            Informational Monthly Fee Statement
                                                                            for
                                                           1141 Realty Owner LLC - February 2019
   Date                   Professional                     Matter ID/Client Sort                         Component   Hours    Units   Price       Value
                                                           Matter Description
                                                           Narrative
   02/01/2019             Corneau, Joseph                  11030.005/ 1141 Realty Owner LLC                 Fees       2.10    0.00   525.00     1,102.50
                                                           Retentions and Fees
                                                           Preparing notice of hearing on fee
                                                           applications [0.3]. Reviewing and
                                                           revising KWJSS fee application [0.7].
                                                           Multiple emails with Mr. Jalbert
                                                           regarding Verdolino fee application [0.3].
                                                           Telephone call with Mr. Jalbert regarding
                                                           fee application [0.1]. Revising Verdolino
                                                           fee application to comply with local
                                                           bankruptcy rules and S.D.N.Y. standards
                                                           [0.6]. Emailing with CRO regarding fee
                                                           applications [0.1].
   02/04/2019             Corneau, Joseph                  11030.005/ 1141 Realty Owner LLC                 Fees       1.40    0.00   525.00      735.00
                                                           Retentions and Fees
                                                           Telephone call with Chambers regarding
                                                           hearing on fee applications [0.1]. Filing
                                                           KWJSS fee application [0.2]. Filing
                                                           Verdolino fee application [0.2]. Filing
                                                           Omni fee application [0.2]. Updating
                                                           notice of hearing [0.2]. Filing notice of
                                                           hearing [0.2]. Reviewing interim
                                                           compensation order to confirm required
                                                           service parties [0.2]. Instructing Omni on
                                                           service of fee applications and notice of
                                                           hearing [0.1].
   02/05/2019             Corneau, Joseph                  11030.005/ 1141 Realty Owner LLC                 Fees       0.20    0.00   525.00      105.00
                                                           Retentions and Fees
                                                           Letter to Court enclosing fee applications.

3/7/2019 3:51:52 PM                                                                                                                                         Page 16 of 18
date is february 2019 and client sort begins with '1141'
                                          18-12341-smb               Doc 142        Filed 03/29/19 Entered 03/29/19 15:26:48      Main Document
                                                                                                 Pg 23 of 24
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                            Informational Monthly Fee Statement
                                                                            for
                                                           1141 Realty Owner LLC - February 2019
   Date                   Professional                     Matter ID/Client Sort                          Component   Hours    Units   Price      Value
                                                           Matter Description
                                                           Narrative
   02/06/2019             Corneau, Joseph                  11030.005/ 1141 Realty Owner LLC                  Fees       0.40    0.00   525.00     210.00
                                                           Retentions and Fees
                                                           Emailing with Mr. Jalbert regarding
                                                           hearing on fee applications [0.1].
                                                           Reviewing fee application [0.2].
                                                           Telephone call with Mr. Powers regarding
                                                           hearing on fee applications [0.1].
   02/12/2019             Nocella, Stephanie               11030.005/ 1141 Realty Owner LLC                  Fees       0.70    0.00   175.00     122.50
                                                           Retentions and Fees
                                                           Preparation of the monthly fee statement.
   02/12/2019             Corneau, Joseph                  11030.005/ 1141 Realty Owner LLC                  Fees       0.50    0.00   525.00     262.50
                                                           Retentions and Fees
                                                           Reviewing Omni 156(c) invoice [0.2].
                                                           Reviewing KWJSS fee statement [0.3].
   02/13/2019             Corneau, Joseph                  11030.005/ 1141 Realty Owner LLC                  Fees       0.30    0.00   525.00     157.50
                                                           Retentions and Fees
                                                           Multiple emails with Ms. Nocella and Mr.
                                                           Creger regarding fee reconciliation.
   02/20/2019             Corneau, Joseph                  11030.005/ 1141 Realty Owner LLC                  Fees       0.70    0.00   525.00     367.50
                                                           Retentions and Fees
                                                           Emailing and then telephone call with Mr.
                                                           Deutch regarding hearing on fee
                                                           application [0.2]. Drafting fee order [0.5].
   02/22/2019             Corneau, Joseph                  11030.005/ 1141 Realty Owner LLC                  Fees       0.50    0.00   525.00     262.50
                                                           Retentions and Fees
                                                           Preparing email to Chambers regarding
                                                           telephonic participation in fee application
                                                           hearing [0.4]. Emailing with Mr.
                                                           Katchadurian regarding fee hearing [0.1].
3/7/2019 3:51:52 PM                                                                                                                                        Page 17 of 18
date is february 2019 and client sort begins with '1141'
                                          18-12341-smb               Doc 142       Filed 03/29/19 Entered 03/29/19 15:26:48         Main Document
                                                                                                Pg 24 of 24
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                            Informational Monthly Fee Statement
                                                                            for
                                                           1141 Realty Owner LLC - February 2019
   Date                   Professional                     Matter ID/Client Sort                        Component      Hours     Units   Price        Value
                                                           Matter Description
                                                           Narrative
   02/25/2019             Strine, Kristen                  11030.005/ 1141 Realty Owner LLC                  Fees        0.30     0.00   175.00        52.50
                                                           Retentions and Fees
                                                           Scheduling a CourtCall per Mr. Corneau's
                                                           request.
   02/25/2019             Corneau, Joseph                  11030.005/ 1141 Realty Owner LLC                  Fees        1.70     0.00   525.00       892.50
                                                           Retentions and Fees
                                                           Emailing with case professionals
                                                           regarding fee hearing [0.1]. Reviewing
                                                           fee applications and preparing for hearing
                                                           [1.6].
   02/26/2019             Corneau, Joseph                  11030.005/ 1141 Realty Owner LLC                  Fees        2.30     0.00   525.00     1,207.50
                                                           Retentions and Fees
                                                           Attending hearing on fee applications
                                                           [1.8]. Emailing with Mr. Creger regarding
                                                           fee hearing and future statements [0.2].
                                                           Emailing with Chambers regarding fee
                                                           order [0.3].
   02/27/2019             Corneau, Joseph                  11030.005/ 1141 Realty Owner LLC                  Fees        0.40     0.00   525.00       210.00
                                                           Retentions and Fees
                                                           Revising fee order per Chambers
                                                           direction [0.2]. Emailing with Chambers
                                                           regarding revised fee order [0.2].
                                                      Matter Description (First Line): Retentions and Fees             11.50      0.00              5,687.50
                                                                                                        Grand Total:   65.30    789.00            $37,062.82




3/7/2019 3:51:52 PM                                                                                                                                            Page 18 of 18
date is february 2019 and client sort begins with '1141'
